DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-6, 8 and 9 are cancelled.  Claim 7 is amended.  Claims 7 and 10-14 are pending.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 line 32 wherein it states “…there is free from an optical element…”, please change to “…there is no optical element…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (PG Pub. 20090040395) in view of Cannon et al. (US PG Pub. 20050135761).
Regarding claim 7, Yoshida discloses projection device (apparatus of fig. 6), comprising an illumination system (light source 10 of fig. 6, condensing mirror 12 of fig. 6, color filter 13, light tunnel 14, relay lens system 16), a light guiding element (light tunnel 114 of fig. 6), a light valve (reflective display 22 of fig. 6) and a projection lens (projection lens 24 of fig. 6), wherein: 
the illumination system comprises a light source (10), a light integration rod (114) and a lens (lens 16c of fig. 6), the light source is used to provide an illumination beam passing through the light integration rod (illustrated in fig. 6), the light integration rod (114) has a light incident end and a light emitting end opposite to each other (illustrated in fig. 5 the light tunnel 114 has a light incident end and a light emitting end), and a normal vector of a light emitting cross section of the light emitting end is non-parallel to a light emitting direction of the light integration rod (para. 0039; an exit end 114b is tilted at an angle of a to a line 114d perpendicular to a central axis 114c); the lens (16c) is disposed between the light integration rod (114) and the light guiding element (120) (illustrated in fig. 6), 
the lens (16c) is configured to focus the illumination beam from the light integration rod to the light valve (illustrated in fig. 6);
the light guiding element (mirror 120 of fig. 6) is disposed on a transmission path of the illumination beam (illustrated in fig. 6) and is used to receive the illumination beam from the light integration rod (114), wherein the light guiding element comprises a reflection surface (mirror) adapted to reflect the illumination beam to the light valve (22); the light valve is disposed on the transmission path of the illumination beam and is used to receive the illumination beam from the light guiding element and convert the illumination beam into an image beam (para. 0035; light 31 reflected from the micromirror 23 in the ON state propagates such that a principal ray 31a of the light 31 is normal to a substrate 22a of the reflective display 22 and is incident on the projection lens 24); and 
the projection lens (24) is disposed on a transmission path of the image beam and is used to project the image beam out of the projection device (illustrated in fig. 6), and there is free from an optical element adapted to provide Scheimpflug correction, between the light integration rod and the lens (para. 0039; an image from the end portion 114a is focused without tilting onto the reflective display 22 according to the Shine Proof Law, thereby preventing a reduction in the amount of light being projected on the screen while achieving a more efficient optical system). 
Yoshida fails to teach wherein the light integration rod further having a first surface, a second surface, a third surface and a fourth surface located between the light incident end and the light emitting end, the first surface and the second surface are opposite to each other, the third surface and the fourth surface are opposite to each other, and the third surface and the fourth surface are connected between the first surface and the second surface, a shape of the first surface and a shape of the second surface are rectangular, a length of the first surface is less than a length of the second surface along the light emitting direction of the light integration rod, and a difference between the length of the first surface and the length of the second surface is between 0.1mm and 3mm, and wherein a main light traveling direction of the illumination beam entering the light incident end and a main light traveling direction of the illumination beam leaving the light emitting end are parallel to the first surface and the second surface. 
Cannon discloses wherein the light integration rod (310) further having a first surface (shown below in the examiners illustration of fig. 2), a second surface (shown below in the examiners illustration of fig. 2), a third surface (trapezoids between the first and second surfaces) and a fourth surface (trapezoids between the first and second surfaces) located between the light incident end (320) and the light emitting end (330), the first surface (shown below in the examiners illustration of fig. 2) and the second surface (shown below in the examiners illustration of fig. 2) are opposite to each other (shown below in the examiners illustration of fig. 2), the third surface and the fourth surface are opposite to each other (shown below in the examiners illustration of fig. 2), and the third surface and the fourth surface are connected between the first surface and the second surface (shown below in the examiners illustration of fig. 2), a shape of the first surface and a shape of the second surface are rectangular (shown below in the examiners illustration of fig. 2), a length of the first surface is less than a length of the second surface (shown below in the examiners illustration of fig. 2), and a difference between the length of the first surface and the length of the second surface is between 0.1mm and 3mm (illustrated in fig. 1 which fig. 2 is derived from discloses an angle alpha  that is disclosed in para. 0019 to be 6.8 degrees. Para. 0019 also discloses the width of the optical rod which is 4.5mm. The tan (6.8) gives an side of the triangle which is the difference of the first and second surfaces of .536 which satisfies the disclosed range of .1mm-3mm).


    PNG
    media_image1.png
    334
    568
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the light guide of Yoshida with the light guide of Cannon in order to illuminate the light valve uniformly and with good optical efficiency so as to increase brightness, resolution and contrast of a displayed image (Cannon; para. 0003).

Regarding claim 10, Yoshida discloses a projection device (apparatus of fig. 6) comprising a light guide (114) wherein the light emitting end (114b) is tilted toward the line perpendicular to the central axis 114c such that an image from the end portion 114a is focused without tilting onto the reflective display 22.
Yoshida fails to teach wherein a shape of the third surface and a shape of the fourth surface are trapezoidal, the third surface has a third side edge at the light incident end, the fourth surface has a fourth side edge at the light incident end, and the third side edge and the fourth side edge are perpendicular to the light emitting direction.
Cannon discloses wherein a shape of the third surface and a shape of the fourth surface are trapezoidal (shown above in the examiners illustration of fig. 2), the third surface has a third side edge at the light incident end, the fourth surface has a fourth side edge at the light incident end (shown above in the examiners illustration of fig. 2), and the third side edge and the fourth side edge are perpendicular to the light emitting direction (shown above in the examiners illustration of fig. 2).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the light guide of Yoshida with the light guide of Cannon in order to illuminate the light valve uniformly and with good optical efficiency so as to increase brightness, resolution and contrast of a displayed image (Cannon; para. 0003).

Regarding claim 11, Yoshida discloses a projection device (apparatus of fig. 6) comprising a light guide (114) wherein the light emitting end (114b) is tilted toward the line perpendicular to the central axis 114c such that an image from the end portion 114a is focused without tilting onto the reflective display 22.
Yoshida fails to explicitly teach wherein the light integration rod is a hollow rod, and the light emitting end is an opening.
Cannon discloses wherein the light integration rod is a hollow rod (para. 0029; optical element 200 can be solid or hollow. An example of a hollow light homogenizer is illustrated in reference to FIG. 3), and the light emitting end is an opening (para. 0029; optical element 200 can be solid or hollow. An example of a hollow light homogenizer is illustrated in reference to FIG. 3. If the rod is hollow then the ends are open.).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the light tunnel of Yoshida with the hollow light guide of Cannon in order to reduce the weight of the projection device.

Regarding claim 12, Yoshida discloses a projection device (apparatus of fig. 6) comprising a light guide (114) wherein the light emitting end (114b) is tilted toward the line perpendicular to the central axis 114c such that an image from the end portion 114a is focused without tilting onto the reflective display 22 and the light emitting end is a light emitting surface (illustrated in fig. 6).
Yoshida fails to teach wherein the light integration rod is a solid rod.
Cannon discloses wherein the light integration rod is a solid rod (para. 0029; optical element 200 can be solid).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the light tunnel of Yoshida with the solid light tunnel of Cannon because solid light tunnels offer higher uniformity.

Regarding claim 14, Yoshida discloses wherein the light emitting direction of the light integration rod (light tunnel 114 of fig. 6) is perpendicular to a cross section of the light incident end (illustrated in fig. 6), and a light emitting direction of the image beam emitted from the light valve (22) is perpendicular to the light emitting direction of the light integration rod (illustrated in fig. 6).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (PG Pub. 20090040395) and Cannon et al. (US PG Pub. 20050135761) as applied to claim 7 above, and further in view of Ito (US Pat. 7,159,991).
Regarding claim 13, Yoshida as modified by Cannon discloses a projection device (apparatus of fig. 6) comprising a light guide (114) wherein the light emitting end (114b) is tilted toward the line perpendicular to the central axis 114c such that an image from the end portion 114a is focused without tilting onto the reflective display 22 and the light emitting end is a light emitting surface (illustrated in fig. 6).
Yoshida as modified by Cannon fails to teach wherein the light source comprises a gas discharge lamp, a laser source or a light emitting diode light source.
lto discloses wherein the light source is a gas discharge lamp (col. 2 lines 49-50; light source 22 will be a white light source such as a xenon lamp or a mercury lamp).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Yoshida and Cannon with the gas discharge lamp of Ito because discharge lamps can be highly effective at maintaining luminosity for an extended period of time.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        26 April 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882